DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hattori et al.
Hattori et al. (US Pub. No. 2004/0189947 A1) discloses:
Regarding claim 1, a mobile platform (i.e. chassis of the vehicle [element A] illustrated in Figure 15A) comprising: a platform base (i.e. bottom of the vehicle); a drive unit (i.e. motor of the car) configured to move the platform 
Regarding claim 3, a projector assembly (Figure 15B, element 1) coupled to an upper surface (i.e. top surface of the bottom of the vehicle; said projector assembly [Figure 15B, element 1] is coupled to a rear seat [Figure 15B, element F] which is coupled to the bottom of the vehicle) of the platform base (i.e. bottom of the vehicle).
Regarding claim 4, the projector assembly (Figure 15B, element 1) is selectively movable between an extended use position (illustrated in Figure 15B) and a retracted (i.e. position when the seat is pulled back) storage position (illustrated in Figure 15A) located within an interior of the platform base (i.e. bottom of the vehicle).
Regarding claim 5, a projector assembly (Figure 15B, element 1) comprising a control module (i.e. control circuit; page 22, paragraph 0360, .

Allowable Subject Matter
Claims 6-20 are allowed.
Claims 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, Silberling et al. (US Pub. No. 2018/0010984 A1) discloses a guided soft target (i.e. soft body system; page 2, paragraph 0011, lines 7-8).  However, Silberling et al. and the prior art of record neither shows nor suggests a mobile platform wherein the projector assembly comprises a hardened (as defined in Applicant’s specification) housing defining at least one aperture for projecting the light patterns.
Regarding claim 6, Silberling et al. (US Pub. No. 2018/0010984 A1) discloses a guided soft target (i.e. soft body system; page 2, paragraph 0011, lines 7-8).  However, Silberling et al. and the prior art of record neither shows nor suggests a guided soft target, comprising: a platform base; a drive unit configured to move the platform base along a ground surface; a frame removably coupled to the platform base; an outer cover disposed over the frame and defining an exterior surface of the guided soft target; and a projector assembly 
Regarding claim 18, Silberling et al. (US Pub. No. 2018/0010984 A1) discloses a guided soft target (i.e. soft body system; page 2, paragraph 0011, lines 7-8).  However, Silberling et al. and the prior art of record neither shows nor suggests a method for displaying lighting on an exterior of a guided soft target, the method comprising: providing a projector assembly disposed within an interior of the soft guided target; receiving, at a control module, instructions for directing an output display of a light pattern; and instructing, using the control module, the projector assembly to project the light pattern for visual display onto the exterior of the guided soft target.
Regarding claims 7-17 and 19-20, the claims are allowable based on their dependence from allowable claims 6 and 18 (respectively).

Response to Arguments
Applicant’s arguments filed on 12/31/2020 have been considered but are moot in view of new grounds of rejection.  Applicant's amendment filed on 12/31/2020 necessitated the new grounds of rejection presented in this Office action.
The Applicant argued that Hattori et al. does not teach “a projector assembly coupled to the platform base and configured for projecting light patterns for visual display onto an exterior of the guided soft target”.  However, Hattori et al. (US Pub. No. 2004/0189947 A1) discloses a projector assembly (Figure 15B, element 1) coupled to the platform base (i.e. the projector assembly [Figure 15B, element 1] is coupled to a 
The Applicant argued that the “claimed mobile platform… does not include any structure that is analogous to a ceiling or roof that provides an enclosure between the bottom of the vehicle and the ceiling”.  However, it is noted that the features upon which applicant relies (i.e., structure that is analogous to a ceiling or roof that provides an enclosure between the bottom of the vehicle and the ceiling) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Applicant argued that “the rejection appears to refer to the platform base as both the bottom of the vehicle and the roof/ceiling”.  However, said argument is moot in view of new grounds of rejection (Applicant's amendment filed on 12/31/2020 necessitated the new grounds of rejection) presented in this Office action.  
The Applicant argued that Hattori et al. does not teach “projector assembly being movable with respect to the platform base”.  However, Hattori et al. (US Pub. No. 2004/0189947 A1) discloses a projector assembly (Figure 15B, element 1) being movable (i.e. see positions of the projector assembly [element 1] illustrated in Figure 15A and 15B) with respect to the platform base (i.e. bottom of the vehicle).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sato (US Pub. No. 2006/0268233 A1) discloses a projecting apparatus having a projector section which projects projection light in response to an inputted picture signal, a cabinet section which stores the projector section, a connector section having a function of connecting the cabinet section to a vehicle interior ceiling, and a screen section provided on one side face of the cabinet section, the screen section having a transmission type screen member which displays a picture when projection light is irradiated from the projector section, and also having a function of selectively removing the screen member from a passage of the projection light or attachably demounting the screen member from the cabinet section, thereby irradiating the projection light to the outside of the cabinet section. 
Dwyer et al. (US Patent No. 7,025,462 B2) shows a display device projecting an image alternatively onto a remote surface and a rear projection screen.  The display device has a housing, a rear projection screen, a mirrored surface, and a projector.  An opening is formed in the upper surface of the housing.  The rear projection screen is attached to the housing. The mirrored surface is disposed within the housing and angled to reflect light from the projector onto the rear projection screen.  The projector is affixed within the housing and exposable through the opening for selective projection in one position through the opening onto the remote surface and in another position within the housing at the mirrored surface. 
.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MC/
03/19/2021
/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882